Exhibit 10.15

 

CONSULTANCY AGREEMENT

 

This consultancy agreement (the “Agreement”) is made among and between:

 

1.HOOKIPA Biotech GmbH, FN 365895g, c/o Julius-Raab-Platz 4, 1010 Vienna (after
the change of corporate form “HOOKIPA Biotech AG”)

 

(the “Company”)

 

and

 

2.Daniel D. Pinschewer, 17 chemin de Planta, 1223 Cologny

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

Preamble

 

WHEREAS

 

A.



The Company is active in the biotechnological / pharmaceutical industry;

 

B.



The Company intends to hire the Consultant to perform certain consultancy
services as defined in Section 1 below.

 

C.



The Consultant will have access to confidential and proprietary information,
trade secrets, inventions and know-how, including confidential information
relating to the business or interests of the Company and of persons and entities
with whom the Company may have commercial, technical or scientific
relationships, in particular information relating to the Company’s research and
development programs and technology platforms;

 

D.



The Parties desire to further specify the terms and conditions of the
Consultant’s functions, in particular his rights and obligations towards the
Company;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.Services

 

The Consultant agrees to perform the consultancy services agreed in the
Schedules of Work attached hereto as Exhibit A (the “Services”), within the
Consulting Service Term of this Agreement, as stipulated in Section 15. For the
purposes of this Agreement, the expected level of effort for provision of
consultancy services will be 20% of his time on average (i.e. one day/8 hours
per week in average) while the Consultant is not bound to any fixed working
hours and is free to choose his place of work. Each Schedule of Work defines the
scope of the Services and other details (delivery schedule, etc.) for a separate
project. The Company may at any time in liaison with the Consultant decide to
assign further projects to the Consultant by establishing further Schedules of
Work, it being understood that the terms and conditions of this Agreement will
apply to such additional Services. The Company agrees that the Consultant shall
have reasonable access to the Company’s representatives as necessary and on a
timely manner to perform the Services as per this Agreement.

 

2.Payment for Services

 

As consideration for the performance of the Services defined in the Schedules of
Work (Exhibit A), the Company agrees to pay the Consultant, as follows

 

2.1



Fees. Fees for services provided within the Consulting Service Term of this
Agreement, as stipulated in Section 15, will be a lump sum of EUR 50,000.—(Fifty
thousand euros), VAT (“Umsatzsteuer”), if applicable, included. Such lump sum
shall be paid by the Company to Consultant in 4 installments (EUR 12,500.—each
installment) on the last day of March 2012, June 2012, September 2012 and
December 2012, upon receiving an invoice and work report from the Consultant.





1




2.2



Reimbursable Expenses. In addition to the payments outlined in Section 2.1 of
this Agreement, the Company will reimburse Consultant for all reasonable travel
costs incurred while traveling to and from the Consultant’s place of business
and the location specified by the Company. These costs include airfare, train,
lodging, food, rental automobile, taxis, parking, other ground transportation.
In addition, Company will reimburse Consultant for all reasonable costs
associated with the services provided to the Company at his place of business
and when traveling, proportionate to the level of effort specified in Section 1
(one day/8 hours per week in average), including telephone, fax, and internet
charges, postage and courier charges, and office supplies. Receipts for these
expenses will be attached to invoices submitted to the Company for
reimbursement.

 

3.Payment Terms

 

The Consultant shall send quarterly invoices for the Services rendered and for
reimbursable expenses in accordance with this Agreement. The Company agrees that
all invoiced fees and expenses payable under this Agreement shall be paid to the
Consultant within thirty (30) business days of receipt of said invoice. Payments
shall be made in Euros by wire transfer to the Consultant’s designated bank
account.

 

All taxes and fees relating to amounts payable under this Agreement shall be
deducted and transferred by Consultant to the competent authority.

 

4.Reporting

 

The Consultant shall give to the Company such information regarding the
performance and results of the Services as required by the Company. He is not
obliged to comply with any instructions of the Company. The Company shall,
however, be entitled to more closely specify the scope of work of the Consultant
and to suspend or terminate the Consultant services for one or more projects.

 

5.Subcontractors

 

The Consultant may, in providing the Services to the Company, engage the
services of professionals (e.g., subcontractors and associates). At least one
week prior to such engagement, the Consultant shall notify the Company in
writing and shall abstain from the engagement in case that the Company objects
to the engagement due to substantive concerns against the person of the
professional.

 

6.Work equipment, use of premises

 

The Consultant will use his own work equipment when providing the Services to
the Company.

 

The Consultant will not use Company facilities as his place of business, except
for occasional meetings.

 

7.Confidentiality

 

“Information” shall mean all confidential information relating to the Company,
including without limitation its products, business, operations, ideas,
formulas, compositions, generally, including without limitation financial,
technical, medical, biological, legal and commercial information, know-how,
manufacturing and production processes, techniques, research and development
information and trade secrets relating to the Company which may be disclosed to
the Consultant for the purpose of providing the Services. The failure to
identify the information as being confidential shall not relieve the Consultant
from the obligations of confidentiality with respect to such information.

 

The Consultant hereby undertakes to keep the Information confidential and to use
the Information solely for the purposes of providing the Services and not to
disclose or reveal the Information to any third party, following the receipt of
the Information.

 

Exclusions - Information shall not be deemed confidential and Consultant shall
have no obligation with respect to any information which:

 

(i)at the time of the disclosure, is rightfully in the public domain;

(ii)subsequently becomes available to the public other than by a breach of this
Agreement;

(iii)is rightfully in the possession of the Consultant at the time such
information is disclosed by the Company, without any limitation on use or
disclosure prior to its receipt from the Consultant, as shown by documents or
other tangible evidence in the Consultant’s possession;





2




(iv)has been fully received by the Consultant from a third party, who did not
obtain the same from the Company, directly or indirectly;

(v)has been independently developed by the Consultant without assistance,
application or use of the Information, as evidenced by written records of the
Consultant; or

(vi)has been approved for release by a written authorization of the Company.

 

The Consultant undertakes to use the Information only for the purpose of
providing the Services and not for any other purposes.

 

Following receipt of a written request from the Company, the Consultant must
deliver to the Company, all tangible materials containing or embodying the
Information within thirty (30) working days following the receipt of such
request. The Information shall be sent by registered mail or by courier and the
Consultant shall retain proof of such mailing.

 

The Parties acknowledge that the disclosure of the Information, without the
express written consent of the Company, may cause damages to the Company. It is
understood and agreed that money damages would not be a sufficient remedy for
any breach of this Agreement by the Consultant and that the Company shall be
entitled to seek other relief, including injunction or order of a competent
court or administrative agencies and specific performance, as a remedy of such
breach.

 

The Consultant will use the Information for the sole purpose of rendering the
Services. The Information will be disclosed to the Consultant with the express
understanding that neither the Consultant nor the Company will be obligated to
enter into any further agreement relating to the Information.

 

It is understood and agreed that any and all proprietary rights, including, but
not limited to, patent rights, trademarks and proprietary rights, in and to the
Information disclosed to the Consultant shall be and remain in the possession of
the Company and the Consultant shall have no right, title or interest in or to
any of the Information.

 

The Article shall apply for the full term of this Agreement and for an unlimited
time period after termination of this Agreement.

 

8.Intellectual Property

 

8.1



Definition of “Proprietary Information”. Consultant understands that the Company
possesses and will possess Proprietary Information, which is important to its
business. For purposes of this Agreement, “Proprietary Information” is all
information, whether or not in writing or other tangible form, that was or will
be developed, created, or discovered by or on behalf of the Company, or which
became or will become known by, or was or is conveyed to the Company, and which
has commercial value to the Company. “Proprietary Information” includes, but is
not limited to, information about trade secrets, designs, methodologies,
technology, know-how, processes, data, ideas, techniques, inventions (whether
patentable or not), trademarks, registered designs, features and modes of
operation, internal documentation, works of authorship, technical, business,
financial, client, marketing, and product development plans, forecasts, the
salaries and terms of compensation of employees, client and supplier lists,
contacts and other information concerning the Company’s actual or anticipated
products or services, business, research or development, or any information
which is received in confidence by or for the Company from any other person.

 

8.2



Consultant’s obligations. The Consultant acknowledges that, because of the
nature of the Consultant’s duties and the particular responsibilities arising as
a result of such duties, the Consultant owes to the Company an obligation to
further the interests of the Company.

 

The Consultant shall promptly disclose to the Company any idea or invention
created or developed by the Consultant or his subcontractors and ensuing from
the Services performed by the Consultant or his subcontractors during the term
of this Agreement, which is actually or potentially relevant to the business of
the Company.

 

The Consultant acknowledges that any Proprietary Information whether in
existence now or coming into existence at any time in the future, on creation
either during the normal course of Service or by using materials, tools or
knowledge made available through Service to the Company shall vest in and be the
exclusive property of the Company which the Company shall nominate and, if
required to do so (whether before or after the termination of this Agreement),
the Consultant will execute all instruments and do all things necessary to vest
ownership in the above rights in the Company as sole beneficial owner. The
Consultant may not, without the Company’s written consent, disclose, multiply,
use, manufacture, bring on the market or sell, lease, deliver or otherwise
trade, offer, or register the results of his Services.

 





3




The Consultant appoints the Company to be the Consultant’s attorney in the
Consultant’s name and on the Consultant’s behalf to execute any such instrument
or do any such thing necessary for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause 8. It is a condition
of the Service that the Consultant executes as a deed the Power of Attorney
attached as Exhibit B to this Agreement. Upon the Company’s request, the
Consultant shall issue further powers of attorney to the Company within the same
scope of the Power of Attorney Exhibit B, in particular if the Company requires
a special Power of Attorney or a Power of Attorney with certain form
requirements.

 

All information including, but not limited to notes, memoranda, computer discs,
data sticks, software, databases, spreadsheets, files, reports, minutes, plans
and records concerning the business of the Company or any of its, or their
suppliers, agents, distributors, clients or customers which are received or made
by the Consultant in the course of Service will be the property of the Company
and must be surrendered by the Consultant to the Company at any time and in any
event on the termination of Agreement.

 

The provisions of this clause 8 shall survive termination of this Agreement
insofar as they relate to discoveries, inventions, secret processes, and
improvements in procedure, trademarks, registered designs, design rights,
copyright, database rights and all other intellectual property rights which were
created before the termination of this Agreement.

 

The Company shall have the right to file applications for intellectual property
rights containing the Consultant’s name. The Company will acknowledge the
Consultant’s role as an inventor on patent applications, according to applicable
rules of inventorship.

 

Insofar as rights that are mentioned above and are related to the intellectual
property rights, are not vested in the Company by operation of law or based on
this Agreement, the Consultant covenants that he will transfer and hereby
transfers to the Company such rights provided, however, that the Company may at
its sole discretion renounce such transfer or transfer back to the Consultant
any such intellectual property rights at any time. If a transfer should not be
possible under the applicable law, then the Consultant shall grant to the
Company a perpetual, transferable, royalty-free license to use such Intellectual
Property.

 

The Consultant acknowledges that his consultancy fees under Section 2.1 include
reasonable compensation for the loss of intellectual property rights.

 

The Company is entitled to transfer the intellectual property rights in full or
in part to any third party. Subject to mandatory applicable law, the Company and
such third parties are not obliged to mention the Consultant as the author if
they publish any inventions, computer programs or other works. They are free to
make any modifications, translations and/or other adaptations and/or can refrain
from making any publications.

 

With regard to intellectual property that cannot be entirely transferred to the
Company, in particular intellectual property under the Austrian Copyright Act
(Urheberrechtsgesetz) the Consultant shall transfer, upon the Company’s request,
any and all rights that can be derived from such intellectual property rights
(in particular rights to use the intellectual property / Werknutzungsrechte) to
the Company.

 

9.Vacation

 

The Consultant is not entitled to any paid vacation.

 

10.Non-Competition and Non-Solicitation Undertaking

 

During the term of this Agreement and for a period of 10 years after termination
hereof, the Consultant shall not act as a consultant for any competitor of the
Company, that uses a recombinant arenavirus vector as a vaccine candidate. In
particular, Consultant shall not directly or indirectly support the development,
improvement and manufacture of any product of any competitor of the Company that
uses a recombinant arenavirus vector as a vaccine candidate or support the
distribution of such product. In addition, during the term of this Agreement and
for a period of 3 years after termination hereof, the Consultant shall not act
as a consultant for any competitor of the Company that is developing a vaccine
against the Company’s targets, cytomegalovirus and/or others (to be defined).

 

Nothing in this Agreement shall be construed to restrict Consultant’s activity
as a professor in the Department of Pathology and Immunology and the W.H.O.
Collaborating Centre for Vaccine Immunology of the University of Geneva or in
any other mere scientific and non-commercial activity, or his ability to enter
into new agreements; provided that (a) Consultant’s new agreements in the field
of vaccines shall be disclosed in advance and in writing to the Company; (b) in
carrying out any such activities, Consultant shall at all times adhere to his
confidentiality obligations and non-competition clauses of this Agreement;
(c) the totality of such outside activities shall not affect the time committed
by the Consultant to Company under this Agreement (1 days per week) unless with
the prior consent of the Company; and (c) Consultant shall be bound by any
confidentiality agreements pertaining to such outside activities and will not
disclose confidential information of third parties to the Company.





4




11.Approval

 

The Consultant declares that this Agreement has been notified to the
Consultant’s employer(s) and that his employer(s) have approved of this
Agreement. Should the Consultant be obliged under applicable laws and
regulations or employment contracts to pay any portion of the remuneration under
this Agreement to his or her employer or any other third party, the Consultant
shall be solely responsible for such payments.

 

12.Independent Contractors

 

It is the express intention of the parties that Consultant is an independent
contractor, and is classified by the Company as such for all tax and employee
benefit purposes, and is not an employee, agent, or partner of the Company.
Nothing in this Agreement shall be construed as granting to the Consultant any
license or right under any patent rights or as representing any commitment by
either Party to enter into any license or other agreement by implication or
otherwise.

 

Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement and
that Consultant is solely responsible for all taxes, withholdings, and other
similar statutory obligations including, but not limited to, self-employment tax
and social security. In the event that Consultant, employs assistants or
subcontractors to aid in the performance of the Services, the parties agree that
such assistants or subcontractors are employed or retained solely by Consultant,
and that Consultant alone is responsible for providing workers’ compensation
insurance for, paying the compensation, salaries and wages of, and ensuring that
all required tax withholdings are made for such assistants or subcontractors.
Consultant agrees to ensure that any such assistants or subcontractors shall
abide by all of the terms of this Agreement. Consultant agrees to defend,
indemnify and hold the Company harmless from any and all claims made by any
entity on account of an alleged failure by Consultant to satisfy any tax or
withholding obligations of Consultant.

 

13.Entire Agreement

 

This Agreement and the Exhibits hereto, contain the entire Agreement between the
Parties hereto with respect to the matters covered herein. No other agreements,
representations, warranties, or other matters, oral or written, purportedly
agreed to or represented by or on behalf of the Consultant, shall be deemed to
bind the Parties hereto with respect to the subject matter hereof. The Company
acknowledges that it is entering into this Agreement solely on the basis of
representations contained herein. In the event of a conflict in the provisions
of the Exhibits hereto and the provisions set forth in the Agreement, the
provisions of the Exhibits shall prevail.

 

14.Applicable Law and competent jurisdiction

 

This Agreement is subject to Austrian law and the competent court in the First
district of the City of Vienna, Austria, shall have exclusive jurisdiction for
all disputes between the parties arising out of or in connection with this
Agreement.

 

15.Term and Termination

 

The Agreements shall be effective from January 1st, 2012 (Effective Date) and
shall remain in force for a period of One year until December 31st, 2012
(Consulting Service Term) unless earlier terminated by the Consultant in case
the University of Geneva would in the future withdraw its consent to this side
activity of the Consultant for the Company. The extension of this Agreement
shall be subject to mutual written agreement by both Parties and the Parties
shall review the services to be provided and determine whether the level of
effort specified in Section 1 and the scope of work require changes to reflect
the on-going needs of the Company.

 

This Agreement may be terminated by either Party at any time on cause (aus
wichtigem Grund) with immediate effect as well as without cause upon a thirty
(30) day written notice delivered to the other Party. In the event a notice of
termination is issued, the Company shall promptly pay to the Consultant any
monies due and owing to the Consultant in relation to any Services performed by
the Consultant prior to the date of such termination and any costs associated
with the termination itself and the Consultant will promptly return to the
Company all tangible materials containing or embodying the Information.

 

16.Severability

 

The illegality, invalidity or unenforceability in any jurisdiction of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement in that or any other jurisdiction. The
Parties undertake to negotiate in good faith to replace the relevant provision
by another provision reflecting as closely as possible the original intention
and purpose of the Parties.

 





5




17.Disclaimer

 

Each party to this agreement hereby disclaims any and all warranties, either
express or implied, including without limitation any warranties of
merchantability, fitness for a particular purpose, and non-infringement. Without
limiting the foregoing, Consultant hereby disclaims any and all representations
pertaining to (a) the efficacy, safety, market potential and/or other
characteristics or qualities of any product developed in the course of the
services provided and/or (b) whether any product can be designed, developed,
marketed or sold without infringing any third party intellectual property
rights.

 

18.Indemnification

 

18.1



Indemnification by Consultant. Unless otherwise provided herein, Consultant
agrees to indemnify, hold harmless, and defend the Company, its affiliates, and
any of their respective directors, officers, employees, and agents
(collectively, the “Company Indemnitees”) from and against any and all
liability, damages, loss, cost or expense (including reasonable attorneys’ fees)
(“Losses”) arising out of third party claims, actions, proceedings, or suits
(“Claims”), to the extent resulting from: a breach by Consultant of an
obligation set forth in this Agreement; or the willful misconduct of the
Consultant or and of his employees or subcontractors. Such indemnity shall not
apply if the Company fails to comply with the indemnification procedures set
forth in Section 18.2 or to the extent that a Loss results from (i) breach by
Company of its obligations under this Agreement; or (ii) the negligence,
recklessness or willful misconduct of any Company Indemnitee.

 

18.2



Indemnification by Company. Unless otherwise provided herein, the Company agrees
to indemnify, hold harmless, and defend Consultant and his employees, and
subcontractors if any (collectively, the “Assignor Indemnitees”) from and
against any and all Losses arising out of Claims, to the extent resulting from:
(a) research, development, manufacture, possession, storage, transport,
importation, use, sale, marketing, or distribution of products arising out of
the services provided by the Consultant in the territory by Company or its
affiliates or licensees; (b) breach by the Company of any obligation set forth
in this Agreement; or (c) the willful misconduct of the Company, any of its
affiliates, or any of their respective employees or agents. Such indemnity shall
not apply if the Consultant fails to comply with the indemnification procedures
set forth in Section 18.1 or to the extent that a Loss results from (i) a breach
by Consultant of any obligation of this Agreement; or (ii) the negligence,
recklessness or willful misconduct of the Consultant or any of his employees or
subcontractors (if any)

 

18.3



Control of Defense. Any entity entitled to indemnification under this Article 18
shall give written notice to the indemnifying Party of any Claims that may be
subject to indemnification, promptly after learning of such Claim. Within a
reasonable time after receiving such notice, the indemnifying Party shall assume
the defense of such Claim with counsel reasonably satisfactory to the
indemnified Party. The indemnified Party shall cooperate with the indemnifying
Party in such defense. The indemnified Party may, at his or its option and
expense, be represented by counsel of his or its choice in any action or
proceeding with respect to such Claim. The indemnifying Party shall not be
liable for any litigation costs or expenses incurred by the indemnified Party
without the indemnifying Party’s written consent, such consent not to be
unreasonably withheld. The indemnifying Party shall not settle any such Claim if
such settlement (a) does not fully and unconditionally release the indemnified
Party from all liability relating thereto or (b) adversely impacts the rights
granted to the indemnified Party under this Agreement, unless the indemnified
Party otherwise agrees in writing.

 

19.Notices

 

Any notice in connection with this Agreement shall be sent by registered mail,
delivery or fax as follows:

 

 

Company:

 

Consultant:

CEO

 

Daniel Pinschewer

HOOKIPA Biotech GmbH

 

17 chemin de Planta

 

 

1223 Cologny

c/o Julius-Raab-Platz 4

 

Switzerland

1010 Vienna

 

 

 

or to such other address or facsimile number as is notified in writing from time
to time by any Party to this Agreement to the other Party hereto.





6




20.Assignment

 

A Party may not assign this Agreement without the prior written consent of the
other Party.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

 

Hookipa Biotech GmbH

 

 

Dr. Katherine Cohen

 

 

 

 

 

Signature

Picture 1 [hook20191231ex10159f54c001.jpg]

 

 

 

 

Date

Nov 13, 2011

 

 

 

Consultant:

 

 

Daniel Pinschewer

 

 

 

 

 

Signature

Picture 2 [hook20191231ex10159f54c002.jpg]

 

 

 

 

Date

Nov 16th 2011

 

 





7




EXHIBIT A

 

Schedules of Work

 

The Consultant will in particular report to Dr Katherine Cohen, CEO who will
monitor the Services provided to the Company.

 

Scope of the Services:

 

·



Provide consultancy to the development plan with respect to:

 

·



Vector production strategy;

 

·



Choice of target diseases / antigens.

 

·



Specialized expertise on the arenavirus vector platform

 

·



Consult Company’s IP strategy

 

·



Provide technology advice on Company’s wetlab activities

 

·



Advise company on international funding opportunities provided by organizations
such as the Gates Foundation and NIH.

 

3. General Tasks:

 

·



Supporting the Project Teams

·



Participate in Project Meetings/teleconferences

·



Undertake specific project tasks, as specified and agreed

·



Consulting on timelines and budgets

·



Serve as the Company’s scientific advisor (for example as member of SAB)

·



Providing consultation to manufacturing and vector design





8




EXHIBIT B

 

POWER OF ATTORNEY

 

By this Power of Attorney Daniel Pinschewer, 17 chemin de Planta, 1223 Cologny,
Switzerland, in accordance with the terms of my Consultancy Agreement with
Hookiba Biotech GmbH (the “Company”) dated today (the “Consultancy Agreement”)
HEREBY APPOINT the Company to act as my attorney with authority in my name and
on my behalf:

 

(a)during my service or after it has terminated, to do anything and sign or
execute any document and generally to use my name for the purpose of giving to
the Company or its or their nominee(s) the full benefit of clauses 8; and

 

(b)to appoint any substitute and to delegate to that substitute all or any
powers conferred by this Power of Attorney.

 

I declare that this Power of Attorney, having been given by me to secure my
obligations under clause 8 of the Consultancy Agreement, shall be irrevocable in
accordance with Section 1002 following of the Austrian Civil Code (as amended
from time to time).

 

Hookiba Biotech GmbH (“the Company”) is released from the restrictions regarding
self-contracting and also entitled to multiple representations
(Doppelvertretung).

 

IN WITNESS whereof this Power of Attorney has been duly executed.

EXECUTED as a deed by:

 

 

Signature

Picture 3 [hook20191231ex10159f54c003.jpg]

 

 

 

 

Date

Nov 16th 2011

 

 

Witness

 

Signature

Picture 4 [hook20191231ex10159f54c004.jpg]

 

 

 

 

Name:

Doron Merkler

 

 

 

 

Address:

Route De Valleiry 28A

 

 

 

 

1284 Chancy CH

 

 

 

 

Date:

16 Nov 2011

 

 

 

 

 



9



 

AMENDMENT TO THE AGREEMENT

 

between

 

1.HOOKIPA Biotech GmbH, FN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria (“HOOKIPA Biotech AG”)

 

(the “Company”)

 

and

 

2.Daniel D. Pinschewer, 17 chemin de Planta, 1223 Cologny

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011, (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant.

 

WHEREAS, the Parties now wish to extend the Agreement in accordance with the
terms and conditions of this amendment (the “Amendment”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement is hereby extended for one more year from January 1, 2013 to
December 31, 2013 (“Extension Period”).

 

2.



The Consultant confirms that he has received all Fees and Reimbursable Expenses
governed in Section 2 of the Agreement for January 1, 2012 to December 31, 2012.
The Payment dates specified in Section 2 of the Agreement will be changed to the
corresponding dates for Extension Period for the service during such period.

 

3.



All terms and conditions in Agreement remain in force for the Amendment.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

 

Hookipa Biotech AG

 

 

Dr. Katherine Cohen, CEO

 

 

 

 

 

Signature

Picture 5 [hook20191231ex10159f54c005.jpg]

 

 

 

 

Date

7 Jan 2013

 

 

 

Consultant:

 

 

Dr. Daniel Pinschewer

 

 

 

 

 

Signature

Picture 6 [hook20191231ex10159f54c006.jpg]

 

 

 

 

Date

7 January 2013

 

 

 

 

 



1



 

AMENDMENT NO. 2 TO THE CONSULTANCY AGREEMENT

 

between

 

1.HOOKIPA Biotech AG, FN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria

 

(the “Company”)

 

and

 

2.Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 21 A, 4102 Binningen, Switzerland

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013.

 

WHEREAS, the Parties now wish to extend the Agreement in accordance with the
terms and conditions of this amendment (the “Amendment No. 2”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement is hereby extended for one year from January 1, 2014 to
December 31, 2014 (the “Extension Period”).

 

2.



The address of the Consultant shall be amended to: Im Zehntenfrei 21A, 4102
Binningen, Switzerland

 

3.



The Payment dates specified in Section 2 of the Agreement will be changed to the
corresponding dates for the Extension Period for the Consultant’s service during
such period.

 

4.



In Section 10 of the Agreement the words “Department of Pathology and Immunology
and the W.H.O. Collaborating Centre for Vaccine Immunology of the University of
Geneva” shall be deleted and replaced by “Department of Biomedicine of the
University of Basel.” All other texts in Section 10 remain unchanged.

 

5.



The first sentence of Section 11 of the Agreement (“Approval”) shall be amended
to read: “The Consultant declares that this Agreement is notified to the
Consultant’s employer, the University of Basel, in accordance with the latter
institutions regulations.”

 

6.



All other terms and conditions in the Agreement remain in force for the
Amendment No. 2.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

Consultant:

Hookipa Biotech AG

Prof. Dr. Daniel Pinschewer

Dr. Katherine Cohen, CEO

 

 

 

Signature

Picture 7 [hook20191231ex10159f54c007.jpg]

 

Signature

Picture 8 [hook20191231ex10159f54c008.jpg]

 

 

 

 

 

 

 

Date

Dec 13, 2013

 

Date

Dec.16th 2013

 

 

 

 

 



1



 

AMENDMENT NO. 3 TO THE CONSULTANCY AGREEMENT

 

between

 

1.HOOKIPA Biotech AG, FN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria

 

(the “Company”)

 

and

 

2.Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 21A, 4102 Binningen, Switzerland

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013 and a further amendment (the “Amendment No. 2”) on
December 13th, 2013 and December 16th, 2013, respectively.

 

WHEREAS, the Parties now wish to extend the Agreement, as amended, in accordance
with the terms and conditions of this amendment (the “Amendment No. 3”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement, as amended, is hereby extended for one year from January 1, 2015
to December 31, 2015 (the “Extension Period”).

 

2.



The Payment dates specified in Section 2 of the Agreement, as amended, will be
changed to the corresponding dates for the Extension Period for the Consultant’s
service during such period.

 

3.



All other terms and conditions in the Agreement, as amended, remain in force for
the Amendment No. 3.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

Consultant:

Hookipa Biotech AG

 

Prof. Dr. Daniel Pinschewer

Dr. Katherine Cohen, CEO

 

 

 

 

 

Signature

C:\Users\109760\Desktop\Untitled.jpg [hook20191231ex10159f54c009.jpg]

 

Signature

Picture 10 [hook20191231ex10159f54c010.jpg]

 

 

 

 

 

Date

December 18, 2014

 

Date

December 15th 2014

 

 

 



1



 

AMENDMENT NO. 4 TO THE CONSULTANCY AGREEMENT

 

between

 

1.HOOKIPA Biotech AG, FN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria

 

(the “Company”)

 

and

 

2.Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 21A, 4102 Binningen, Switzerland

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013, a further amendment (the “Amendment No. 2”) on December 13,
2013 and December 16, 2013. and a further amendment (the “Amendment No. 3”) on
December 15, 2014 and December 18, 2014, respectively.

 

WHEREAS, the Parties now wish to extend the Agreement, as amended, in accordance
with the terms and conditions of this amendment (the “Amendment No. 4”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement, as amended, is hereby extended for one year from January 1, 2016
to December 31, 2016 (the “Extension Period”).

 

2.



The Payment dates specified in Section 2 of the Agreement, as amended, will be
changed to the corresponding dates for the Extension Period for the Consultant’s
service during such period.

 

3.



All other terms and conditions in the Agreement, as amended, remain in force for
the Amendment No. 4.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

Consultant:

Hookipa Biotech AG

 

Prof. Dr. Daniel Pinschewer

Dr. Katherine Cohen, CEO

 

 

 

 

 

Signature

C:\Users\109760\Desktop\Untitled1.jpg [hook20191231ex10159f54c011.jpg]

 

Signature

Picture 12 [hook20191231ex10159f54c012.jpg]

 

 

 

 

 

Date

Feb 25, 2016

 

Date

Feb 24th 2016

 

 

 



1



 

AMENDMENT NO. 5 TO THE CONSULTANCY AGREEMENT

 

between

 

1.HOOKIPA Biotech AG, EN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria

 

(the “Company”)

 

and

 

2.Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 5, 4102 Binningen, Switzerland

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013, a further amendment (the “Amendment No. 2”) on December 13,
2013 and December 16, 2013, a further amendment (the “Amendment No. 3”) on
December 15, 2014 and December 18, 2014, and a further amendment (the “Amendment
No. 4”) on February 24, 2016 and February 25, 2016, respectively.

 

WHEREAS, the Parties now wish to extend the Agreement, as amended, in accordance
with the terms and conditions of this amendment (the “Amendment No. 5”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement, as amended, is hereby extended for one year from January 1, 2017
to December 31, 2017 (the “Extension Period”).

 

2.



The Payment dates specified in Section 2 of the Agreement, as amended, will be
changed to the corresponding dates for the Extension Period for the Consultant’s
service during such period.

 

3.



All other terms and conditions in the Agreement, as amended, remain in force for
this Amendment No. 5.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

Consultant:

Hookipa Biotech AG

 

Prof. Dr. Daniel Pinschewer

Jörn Aldag, CEO

 

 

 

 

 

Signature

C:\Users\109760\Desktop\Untitled2.jpg [hook20191231ex10159f54c013.jpg]

 

Signature

Picture 14 [hook20191231ex10159f54c014.jpg]

 

 

 

 

 

Date

7.12.16

 

Date

7.12.2016

 

 

 



1



 

AMENDMENT NO. 6 TO THE CONSULTANCY AGREEMENT

 

between

 

1.HOOKIPA Biotech AG, FN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria

 

(the “Company”)

 

and

 

2.Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 5, 4102 Binningen, Switzerland

 

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013, a further amendment (the “Amendment No. 2”) on December 13,
2013 and December 16, 2013, a further amendment (the “Amendment No. 3”) on
December 15, 2014 and December 18, 2014, a further amendment (the “Amendment
No. 4”) on February 24, 2016 and February 25, 2016, and a further amendment (the
“Amendment No. 5”) on December 7, 2016, respectively.

 

WHEREAS, the Parties now wish to extend the Agreement, as amended, in accordance
with the terms and conditions of this amendment (the “Amendment No. 6”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement, as amended, is hereby extended for one year from January 1, 2017
to December 31, 2017 (the “Extension Period”).

 

2.



Section 2 of the Agreement shall be amended such that the fees for the Services
provided within the Extension Period defined above, will be a lump sum of EUR
60,000 (sixty thousand euros), VAT, if applicable, included. Such lump sum shall
be paid by the Company to Consultant in 4 installments (EUR 15,000 each
installment) on the last day of March 2017, June 2017, September 2017 and
December 2017, upon receiving an invoice and work report from the Consultant.

 

3.



The Schedules of Work as defined in Exhibit A of the Agreement, shall be changed
so that the Consultant shall now report to Jörn Aldag, CEO of the Company.
General tasks defined in Exhibit A of the Agreement, shall be amended to also
include the « representation of the Company, including presentation of Company
technologies, in meetings with investors and/or potential business partners of
Company ».

 

4.



In consideration of the amended Schedules of Work as defined above the parties
agree that the Consultant shall hold the title of CSO (Chief Scientific Officer)
of the Company when representing the Company in meetings with third parties.

 

5.



The Consultant shall further be granted 6375 stock options of the Company,
subject to the terms and conditions of the Company’s stock option plan 2016.

 

6.



All other terms and conditions in the Agreement, as amended, remain in force for
this Amendment No. 6.

 





1



 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

Consultant:

Hookipa Biotech AG

 

Prof. Dr. Daniel Pinschewer

Jörn Aldag, CEO

 

 

 

 

 

Signature

C:\Users\109760\Desktop\Untitled3.jpg [hook20191231ex10159f54c015.jpg]

 

Signature

Picture 16 [hook20191231ex10159f54c016.jpg]

 

 

 

 

 

December 14, 2016

 

Date

16.Dec.2016

 

 

 



2



 

AMENDMENT NO. 7  TO THE CONSULTANCY AGREEMENT

 

between

 

1.HOOKIPA Biotech AG, FN 365895g, Helmut-Qualtinger-Gasse 2, 1030 Vienna,
Austria

(the “Company”)

and

 

2.Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 5, 4102 Binningen, Switzerland

(the “Consultant”)

 

(each of them being also designated as a “Party” and together the “Parties”)

 

RECITALS

 

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013, a further amendment (the “Amendment No. 2”) on December 13,
2013 and December 16, 2013, a further amendment (the “Amendment No. 3”) on
December 15, 2014 and December 18, 2014, a further amendment (the “Amendment
No. 4”) on February 24, 2016 and February 25, 2016, a further amendment (the
“Amendment No. 5”) on December 7, 2016, and a further amendment (the “Amendment
No. 6”) on December 14, 2016 and December 16, 2016, respectively.

 

WHEREAS, the Parties now wish to extend the Agreement, as amended, in accordance
with the terms and conditions of this amendment (the “Amendment No. 7”).

 

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.



The Agreement, as amended, is hereby extended for one year from January 1, 2018
to December 31, 2018 (the “Extension Period”).

 

2.



The Payment dates specified in Section 2 of the Agreement, as amended, will be
changed to the corresponding dates for the Extension Period for the Consultant’s
service during such period.

 

3.



All other terms and conditions in the Agreement, as amended, remain in force for
this Amendment No. 7.

 

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement.

 

Company:

 

Consultant:

Hookipa Biotech AG

 

Prof. Dr. Daniel Pinschewer

Jörn Aldag, CEO

 

 

 

 

 

Signature

C:\Users\109760\Desktop\Untitled4.jpg [hook20191231ex10159f54c017.jpg]

 

Signature

Picture 18 [hook20191231ex10159f54c018.jpg]

 

 

 

 

 

Date:

4-Dec-2017

 

Date

4.12.2017

 



1



 

AMENDMENT NO. 8 TO THE CONSULTANCY AGREEMENT

between

1.HOOKIPA Biotech GmbH  (previously HOOKIPA Biotech AG), Helmut-Qualtinger-Gasse
2, 1030 Vienna, Austria

(the “Company”) and

2.Prof. Dr. Daniel Pioschewer,  Im Zehntenfrei 5, 4102 Binningen, Switzerland

(the “Consultant”)

(each of them being also designated as a “Party” and together the ("Parties")

RECITALS

WHEREAS,  the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013, a further amendment (the “Amendment No. 2”) on December 13,
2013 and December 16, 2013, a further amendment (the “Amendment No. 3”) on
December 15, 2014 and December 18, 2014, a further amendment (the “Amendment
No. 4”) on February 24, 2016 and February 25, 2016, a further amendment (the
“Amendment No. 5”) on December 7, 2016, a further amendment (the “Amendment
No. 6”) on December 14, 2016 and December 16, 2016, respectively, and a further
amendment on December 17, 2017 (“Amendment No. 7”).

WHEREAS,  the Parties now wish to extend and amend the Agreement, as amended, in
accordance with the terms and conditions of this amendment (the “Amendment
No. 8”).

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

1.



The definition of Company in the Agreement shall be amended to “Hookipa Biotech
GmbH, FN 491551 w”.

2.



The Agreement, as amended, is hereby extended for one year from January 1, 2019
to December 31, 2019 (the “Extension Period”).

3.



Section 2 of the Agreement shall be amended such that the fees for the Services
provided within the Extension Period defined above will be;

a.a lump sum of EUR 64,000 (sixty four thousand Euros), VAT, if applicable,
included. Such lump sum shall be paid by the Company to Consultant in 4
installments (EUR 16,000 each installment) on the last day of March 2019, June
2019, September 2019 and December 2019, upon receiving an invoice and work
report from the Consultant; and

b.a discretionary bonus in the amount of 40% of the gross cash payment in
accordance with the Company’s bonus policy and based solely on the achievement
of Company goals.

4.All other terms and conditions in the Agreement, as amended, remain in force
for this Amendment No. 8.

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement

 

 

 

 

 

Company:

 

Consultant:

Hookipa Biotech GmbH

 

Prof. Dr. Daniel Pinschewer

Jörn Aldag, CEO

 

 

 

 

 

 

 

 

Signature:

/s/ Jörn Aldag

 

Signature:

/s/ Daniel Pinschewer

 

 

 

Date:

December 21, 2018

 

Date:

December 21, 2018

 

 



1



 

AMENDMENT NO. 9 TO THE CONSULTANCY AGREEMENT

between

1.



HOOKIPA Biotech GmbH (previously HOOKIPA Biotech AG), Helmut-Qualtinger Gasse 2,
1030 Vienna, Austria

(the “Company”) and

2.



Prof. Dr. Daniel Pinschewer, Im Zehntenfrei 5, 4102 Binningen, Switzerland

(the “Consultant”)

(each of them being also designated as a “Party” and together the “Parties”)

RECITALS

WHEREAS, the Parties entered into a Consultancy Agreement signed by the Company
on November 13, 2011 and by the Consultant on November 16, 2011 (the
“Agreement”) whereby the Company hired Daniel Pinschewer as Consultant. The
Parties signed an amendment (the “Amendment No. 1”) to the Agreement on
January 7, 2013, a further amendment (the “Amendment  No. 2”) on December 13,
2013 and December 16, 2013, a further amendment (the”Amendment  No. 3”) on
December 15, 2014 and December 18, 2014, a further amendment (the”Amendment
No. 4”) on February 24, 2016 and February 25, 2016, a further amendment (the
“Amendment No. 5”) on December 7, 2016, a further amendment (the “Amendment
No. 6”) on December  14, 2016 and  December  16, 2016, a further  amendment 
(“Amendment  No. 7”) on December 17, 2017 and a further amendment (“Amendment
No. 8”) on December 21, 2018.

WHEREAS, the Parties now wish to extend and amend the Agreement, as amended, in
accordance with the terms and conditions of this amendment (the “Amendment
No. 9”).

NOW THEREFORE THE PARTIES HEREBY AGREE AS FOLLOWS:

1.



The Agreement, as amended, is hereby extended from January 1, 2020 to the day
the Company files its Annual Report on Form 10‑K for the fiscal year ended
December 31, 2019 (the “Extension Period”).

2.



All other terms and conditions in the Agreement, as amended, remain in force for
this Amendment No. 9.

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement

 

 

 

Company:

    

 

Hookipa Biotech GmbH

 

Daniel Pinschewer

Joern Aldag, CEO

 

 

 

 

/s/ Daniel Pinschewer

/s/ Joern Aldag

 

 

 

 

December 30, 2019

December 30, 2019

 

 

 

 

1

